Citation Nr: 0509713	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  96-42 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the right thigh and injury to Muscle Group XIV, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active military service from August 1949 to 
July 1952, and from July 1952 to July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied an increased rating for the 
veteran's service-connected gunshot residuals of Muscle Group 
XIV.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in February 2000.  A 
transcript of his hearing has been associated with the claims 
folder.

The veteran's case was remanded to the RO in March 2000 for 
additional development and adjudication.  It was returned to 
the Board in March 2005.

The issue of entitlement to an increased rating for residuals 
of a gunshot wound to the thigh are addressed in the decision 
below, while the issues of entitlement to a separate rating 
for associated scars and service connection for a back 
disability as secondary to the veteran's service-connected 
gunshot residuals are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issue decided herein have 
been completed.  

2.  The veteran's residuals of gunshot wounds to the right 
thigh are manifested by impairment which most nearly 
approximates moderately severe impairment of muscle group 
XIV.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of gunshot wounds of the right thigh have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.56, 4.59, 4.73, 
Diagnostic Code 5314 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim for increase was 
received in February 1996, well before the enactment of the 
VCAA.    

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in October 1996, provided notice to the veteran 
of the evidence necessary to support his claim of entitlement 
to a higher rating for his service-connected gunshot wound 
residuals.  Supplemental statements of the case dated in 
December 1996, December 1998, April 2001, March 2003, and 
October 2004 also provided notice to the veteran of the 
evidence of record regarding his claim and why this evidence 
was insufficient to award the benefit sought.

Moreover,  a letter dated in May 2004 also instructed veteran 
regarding the evidence necessary to substantiate his claim 
and requested that he identify evidence supportive of the 
claim.  

The Board's March 2000 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained.  Moreover, the veteran has been afforded the 
opportunity to testify before the undersigned in February 
2000.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

In a January 1956 rating decision, the RO originally awarded 
service connection for a right thigh wound with a fractured 
right femur and injury to Muscle Group XV.  The award was 
based on service medical records showing that in April 1951, 
the veteran sustained a gunshot wound to the right thigh with 
a fractured right femur, while in combat in Korea.  A 1952 
separation physical examination described the residuals as 
two large scars on the upper right leg, symptomatic on 
prolonged standing or walking.  Based on the record, the RO 
determined that the disability warranted a 20 percent 
evaluation.  In May 1980, the RO determined that an increased 
rating to 30 percent was appropriate, and that the disability 
should be evaluated pursuant to the diagnostic code for 
injury to Muscle Group XIV.  

The veteran submitted the instant claim for increase in 
February 1996.  He indicated that he had gone on partial 
retirement in May 1995 because he could not continue on a 
full time basis.

On VA examination in April 1996, the examiner noted a history 
of gunshot wounds to the right thigh in April 1951, which 
included a fracture of the femur.  The veteran complained of 
pain in his right thigh down to his right knee.  On physical 
examination, the right thigh and knee appeared normal.  A 
scar was present on the lateral aspect of the right thigh 
from surgery associated with the gunshot wounds.  A scar on 
the right inner thigh was noted to be from previous femoral 
artery graft surgery.  There was bulging on the right lateral 
thigh adjacent to the gunshot wound surgical scar.  There was 
no swelling or tenderness of the right thigh muscles.  The 
veteran could move his right thigh through a full range of 
motion against normal resistance.  The diagnosis was history 
of gunshot wounds and muscle injury, right thigh.

An additional VA examination was conducted in January 1997.  
The veteran's history was reviewed.  Physical examination 
revealed an antalgic gait on the right.  No femoral 
shortening was noted, and the examiner indicated that the 
fracture was solidly healed.  The final diagnosis was 
fractured right femur.

The veteran testified before the undersigned in February 
2000.  He stated that if he stood or walked too much, his 
right thigh did not function properly.  He indicated that he 
had pain at the site of the gunshot wound.  He described it 
as an aching, throbbing pain.  He argued that his January 
1997 examination was insufficient.  

The veteran was afforded a further VA muscles examination in 
August 2000.  His history was reviewed.  He complained of 
chronic aching, pain, soreness and tenderness in the right 
leg and in the muscles around the leg.  The examiner noted 
that the veteran wore a brace on his knee and sometimes used 
a cane.  The veteran indicated that he could perform normal 
daily activities, but that he had problems with climbing, 
crawling, and squatting.  He was noted to have a definite 
problem with fatigability and some incoordination when trying 
to climb stairs.  The veteran also reported that prolonged 
standing and walking resulted in muscle fatigue in the right 
leg.  Physical examination revealed a 17-centimeter lateral 
wound and a nine-centimeter anterior wound.  The scars were 
not tender.  There was some tenderness and soreness over the 
muscle tissue.  There was lateral muscle herniation of the 
right thigh and some generalized muscle tenderness over the 
quadriceps muscle.  There was no significant shortening.  
Strength to extension and flexion of the quadriceps muscle 
was good, as was strength to flexion of the hip.  However, 
pain and discomfort were noted.  

A VA orthopedic examination was also conducted in August 
2000.  On physical examination, the veteran walked with an 
antalgic gait.  He had difficulty with toe and heel walking.  
Fatigability was noted.  

A November 2001 VA neurology treatment note indicates that 
the veteran presented with complaints of chronic back pain.  
He reported that he had experienced a pulsating aching pain 
in the thigh and knee that was aggravated by activity.  He 
also reported pain at night.  

In June 2002, the veteran reported chronic right anterior 
thigh pain of a throbbing and burning nature.  His thighs 
were noted to measure 47 centimeters bilaterally.  His calves 
were measured at 41 centimeters bilaterally.  

A VA examination was accomplished in June 2003.  The veteran 
reported that he had experienced persistent problems with his 
right leg since his injury, but that it was gradually getting 
worse.  He complained of aching, pain, soreness, and 
tenderness.  He walked with a notable limp.  He endorsed 
problems with prolonged standing and walking.  He reported 
significant endurance problems and giving way of the right 
leg.  The examiner noted that the veteran used a cane for 
ambulation and support, but that he was not using it the day 
of the examination.  Physical examination revealed a 17 
centimeter wound laterally and a nine centimeter wound 
anterior medially.  The scars were not tender.  There was 
muscle herniation over the lateral side.  There was aching, 
pain and tenderness to palpation around the right thigh.  No 
other bone deformity was noted.  The veteran had excellent 
motion of the right knee, with a small amount of 
anterior/posterior instability noted.  The diagnosis was 
residual gunshot wound to the right thigh with fractured 
femur.

Statements from friends of the veteran were received in July 
2004.  Those statements describe the limitations caused by 
the veteran's service connected disabilities.  One writer 
indicated that the veteran was unable to enjoy walks and 
fishing due to pain caused by his disabilities.  He noted 
that he had known the veteran for 10 years and that his 
disabilities had worsened during that time.  A co-worker 
indicated that the veteran's mobility had slowly decreased 
over the 13 years that they had worked together.  The author 
noted that the veteran was quite often in pain.  Two 
individuals indicated that they had known the veteran for 
more than 30 years and had witnessed the deterioration of his 
mobility, as well as increased pain.  They indicated that the 
veteran was unable to sit for any length of time, and that he 
was always adjusting his position in effort to get 
comfortable.

A VA neurology examination was conducted in June 2004.  The 
examiner indicated that the claims folder had been reviewed, 
along with the veteran's electronic chart.  The veteran 
reported that he had limped "on and off" since the original 
injury, but that it had been progressively worsening and that 
his right lower extremity occasionally buckled on him.  He 
indicated that he had constant pain and that he could not 
maintain any position for any length of time without having 
to get up and move.  He described his pain as circumferential 
from the mid thigh to the mid calf, which he stated was 
present 90 percent of the time.  He complained of back pain 
and indicated that it was his biggest problem.  On physical 
examination, the veteran was in mild distress and had to 
change positions frequently.  Motor examination revealed 5/5 
strength.  The veteran's thighs measured 47 centimeters 
bilaterally and his calves measured 41 centimeters 
bilaterally.  Sensory examination showed a patchy decreased 
pinprick involving the right lower extremity and the left 
upper extremity.  The veteran's gait was antalgic, favoring 
the right lower extremity.  X-rays taken in June 2003 were 
noted to reveal an old fracture involving the mid shaft of 
the right femur and minimal degenerative changes of the right 
hip and knee.  The examiner noted that there was no evidence 
of minute, multiple scattered foreign bodies indicating 
intermuscular trauma.  There was no adhesion of scar to one 
of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae.  There was no evidence of atrophy or contracture 
in the muscles.  Scarring appeared to be superficial and not 
adherent to the underlying bone.  Sensory examination did not 
suggest neuralgia paresthetica.  He concluded that the 
veteran was intact neurologically.

The veteran was afforded a VA orthopedic examination in July 
2004.  He reported that over the previous four to five years, 
he had experienced worsening pain to the point that he limped 
and it affected his activities.  He identified the site of 
his pain as the low mid portion of his right thigh.  He also 
reported right knee and back pain.  Strength testing on the 
right revealed 4+/5 in his hip flexors, hip extensors, 
quadriceps and hamstrings.  He had 5/5 in ankle dorsiflexion, 
ankle plantar flexion and extensor halluces longus.  Strength 
was 5/5 in all testing on the left.  Deep tendon reflexes 
were 2+ bilaterally at the patella and ankle.  Flexion of the 
right hip was to approximately120 degrees and extension was 
to approximately 30 degrees.  Adduction was to approximately 
45 degrees, and internal and external rotation was to 
approximately 50 degrees.  The veteran complained of some 
discomfort in his right buttock with hip range of motion 
testing, and he did have pain with repetitive range of 
motion.  He also became slightly weaker, going from a  4+ to 
a 4 in his hip flexors and extensors with repetitive hip 
motion.  Range of motion of the right knee was full, with 
extension to 140 degrees.  There was no varus or valgus 
instability and no focal joint line tenderness.  Scars were 
noted on the medial and lateral aspect of the veteran's right 
thigh.  They did not appear to be adhesed to his femur or his 
long bones.  The scars were nontender and well healed in 
appearance.  There was no focal tenderness anywhere in the 
right thigh or over his fracture site.  X-rays of the right 
femur revealed a healed right distal fracture.  There was no 
evidence of any foreign bodies.  Degenerative changes in the 
spine and right hip were noted.  The examiner noted that 
arthritis in the hip could be a result of the veteran's right 
thigh fracture, but that such arthritic changes are very 
common and could be part of the aging process.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Applicable law provides that where compensable muscle group 
injuries which are in the same anatomical region but do not 
act on the same joint, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55(e) (2004).

38 C.F.R. § 4.56 provides that slight muscle disability is 
found where there has been a simple wound of the muscle 
without debridement or infection.  Clinical examination would 
disclose the absence of facial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic fragments 
retained in muscle tissue would be present.  Moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  With severe 
muscle disability, there is evidence of wide damage to muscle 
groups in the missile track.  There must be indications on 
palpation of loss of deep fascia or muscle substance, or 
soft, flabby muscles in the wound area.  There must be severe 
impairment of function, that is, strength, endurance and 
coordination, of the involved muscle group.  In addition, X- 
ray evidence of minute multiple scattered foreign bodies, or 
visible evidence of atrophy, may indicate a severe muscle 
disability.  38 C.F.R. § 4.56 (2004).

The veteran's gunshot wound of the right thigh is evaluated 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314 for 
injuries to Muscle Group XIV (anterior thigh group).  The 
functions of this muscle group are extension of knee, 
simultaneous flexion of hip and flexion of knee, tension of 
fascia lata and iliotibial (Maissat's) band, acting with XVII 
in postural support of body, and acting with hamstrings in 
synchronizing hip and knee.  The muscles involved include the 
sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.  Under Diagnostic Code 5314, a slight injury 
warrants a noncompensable (zero percent) rating.  A moderate 
injury warrants a 10 percent rating.  A moderately severe 
injury is rated as 30 percent disabling.  A severe injury is 
evaluated as 40 percent disabling.

On review of the evidence pertaining to this claim, the Board 
finds that the currently assigned 30 percent evaluation for 
residuals of gunshot wounds to the right thigh is 
appropriate. In this regard the Board notes that there is no 
evidence indicating wide damage to muscle groups in the 
missile track, nor is there indication of loss of deep fascia 
or muscle substance on palpation.  In fact, palpation of the 
affected area has produced only tenderness and soreness.  
There is no evidence of abnormal contracture of the affected 
muscles.  Moreover, strength testing does not reveal severe 
impairment of muscle function, and there is no visible 
evidence of muscle atrophy, with the veteran's thighs 
measuring 47 centimeters bilaterally.  Finally, the veteran 
retains nearly full range of motion of both the right hip and 
knee joints.  Accordingly, the Board concludes that a rating 
in excess of 30 percent is not warranted for this disability.


ORDER

Entitlement to an increased rating for residuals of a gunshot 
wound to the right thigh and injury to Muscle Group XIV is 
denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the issues discussed within this remand.

In the March 2000 remand, the Board indicated that the RO 
should consider whether a separate evaluation is warranted 
for scars on the right thigh.  The RO concluded, in an April 
2001 supplemental statement of the case, that the veteran did 
not have a tender scar upon which to base a separate 
compensable evaluation.  However, the veteran's 
representative, in her March 2005 informal hearing 
presentation, argued that the veteran is entitled to a 
separate evaluation for his scars, regardless of whether it 
is determined that the disability is noncompensable.  The 
Board concludes that the veteran should be afforded a 
dermatology examination to determine the nature and extent of 
any currently present scars on the right thigh, and that the 
RO should adjudicate in the first instance the issue of 
entitlement to a separate evaluation for scars on the right 
thigh.

The Board observes that service connection for a back 
disability as secondary to the service-connected gunshot 
residuals of the right thigh was denied in September 2000.  
Although the veteran submitted a notice of disagreement with 
that denial, he did not perfect an appeal with respect to 
this issue.  In October 2001, the veteran requested that his 
claim for a back disability be reopened.  The RO adjudicated 
the merits of the service connection claim in October 2004, 
without first determining whether new and material evidence 
had been submitted to reopen the claim.  In her March 2005 
informal hearing presentation, the veteran's representative 
submitted a notice of disagreement with respect to the 
October 2004 rating decision.

The Board notes that as the veteran did not timely appeal the 
September 2000 decision, it is final and binding based on the 
evidence then of record and cannot be reopened unless and 
until new and material evidence is received concerning his 
claim..  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 20.1103, 
20.1105.  In the instant case, the RO has neither considered 
whether new and material evidence has been received to reopen 
this previously denied claim nor provided the veteran a 
summary of the governing laws and regulations regarding 
petitions to reopen.  This is the preliminary determination 
that must be made by the RO before reaching the full merits, 
de novo, review.  

Moreover, because the notice of disagreement has placed the 
issue in appellate status, the matter must be remanded for 
the RO to issue a statement of the case on the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability as secondary to the service-connected 
residuals of a gunshot wound to the right thigh.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, these matters are remanded for the following 
action:

1.  The RO should issue a Statement of 
the Case (SOC) regarding the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
back disability. The SOC must include a 
summary of all the pertinent evidence of 
record and citations to the applicable 
legal criteria governing petitions to 
reopen previously denied and unappealed 
claims, including 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156.  The RO should also 
inform the veteran of the requirements to 
perfect an appeal with respect to that 
issue.

2.  The veteran should be scheduled for a 
VA dermatology examination to determine 
the nature and extent of any scars of the 
right thigh that are associated with the 
service-connected gunshot residuals.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Any special 
diagnostic studies deemed necessary 
should be performed.  Unretouched 
photographs depicting the veteran's scars 
of the right thigh should be taken.  The 
examiner should describe any underlying 
soft tissue damage associated with the 
scars and discuss the extent of 
disfigurement of any exposed areas.  The 
examiner should also indicate whether the 
scars are unstable or painful on 
examination.  The rationale for all 
opinions expressed should also be 
provided.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal remain denied, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


